DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodcock (US 11439183).
As per claim 1: Woodcock discloses an atomization assembly 4, comprising two or more heating elements 15/25 and an e-liquid tank (11;21); wherein the e-liquid tank comprises two or more compartments (wherein it is containing source liquid 12; and 22) , and the two or more heating elements 15/25 are disposed in the two or more compartments of the e-liquid tank (as shown in fig. 1), respectively.





	Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reevell (US 2018/0289069).
	As per claim 1: Reevell discloses an atomization assembly (as shown in fig. 5), comprising two or more heating elements 60 (as shown in figs. 5; 7) and an e-liquid tank (31;32); wherein the e-liquid tank comprises two or more compartments 31; and 32 (wherein The two consumables 31, 32 are a heated liquid containing reservoir), and the two or more heating elements 60 are disposed in the two or more compartments of the e-liquid tank 31; and 32, respectively.

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monsees et al. (US 10653180).
As per claim 1: Monsees discloses an atomization assembly (as shown in figs. 1-3), comprising two or more heating elements 3; 4; and 5 and an e-liquid tank (6; 7; and 8); wherein the e-liquid tank comprises two or more compartments 114; 214; and 314, and the two or more heating elements 3; 4; and 5 are disposed in the two or more compartments of the e-liquid tank (as shown in figs. 1-3), respectively.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831